DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 7 July 2021 is hereby acknowledged. Claims 1, 4, 5, 9-12, and 17-34 as amended are pending. All outstanding objections and rejections made in the previous Office Action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
New grounds of rejection set forth below are necessitated by applicant’s amendment filed on 12 January 2021. For this reason, the present action is properly made final.

Terminal Disclaimer
The terminal disclaimer filed on 7 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,450,413 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
Claim(s) 1, 4-5, 9-12, and 17-34 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/022437 A1 (“Mitsuhashi A”).
The applied reference has a common inventor with the instant application. Based upon the earlier publication of the reference (where the effective filing date of the current pending claims is considered to be 25 April 2017, it constitutes prior art under 35 U.S.C. 102(a)(1). This rejection under 35 U.S.C. 103/102(a)(1) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter 
The citations to WO 2017/022437 A1 refer to US Patent Publication No. 2019/0002635, which is the national stage of the PCT application.
	As to claims 1 and 4, Mitsuhashi A teaches perfluoropolyether compounds of the following formulae

    PNG
    media_image1.png
    49
    244
    media_image1.png
    Greyscale
(para. 0010), which meet the general formula of claim 1 as recited. Rf in Mitsuhashi A is defined the same as in the recited formulas (para. 0011).  Mitsuhashi A teaches that alpha and beta are defined in the same manner as recited (para. 0012). Mitsuhashi teaches that Ra has the same definition as recited (para. 0017). Mitsuhashi A teaches that the group Z is preferably a C1-6 alkylene group (para. 0098), which meets the recitation of –Re-Z where Re is a lower alkylene group, and Z is a single bond. R1 is defined in the same manner as recited (paras. 0019-0020), and where the number of C atoms linearly linked via –Z- group in Ra is at most 5 (para. 0021). R2 is defined as –Y-SiR5nR63-n (para. 0026), where Y is a divalent organic group, preferably C1-6 alkylene group (para. 0108), which meets the recited definition of –Rd-Y-. R5 in Mitsuhashi A is defined the same as recited for R5 (para. 0024). R6 in Mitsuhashi A is defined the same as R6 as recited (para. 0025). The index n is the same as defined for n in claim 1 (para. 0026), most preferably 3 as required by claim 1 (para. 0114). R3 is defined as recited (para. 0027). The indices p, q, and r are defined as recited for claim 1 (paras. 0028-0030), with the sum of p, q, and r being 3 (para. 0116). Rb is defined as –Y-SiR5nR63-n (para. 0031), where Y is a divalent organic group, preferably C1-6 
	While not exemplified, Mitsuhashi A teaches that X is a di to decavalent organic group (para. 0014), which may contain a –CONR34- group (para. 0064; claim 1), where R34 corresponds to the definition for R4 as recited (para. 0066). This group also meets the recitation for claim 4 of –R51-CONR4-R52- where R51 and R52 are both single bonds.
	Furthermore, while the exact PFPE group is not exemplified, Mitsuhashi A teaches that PFPE is 

    PNG
    media_image2.png
    18
    241
    media_image2.png
    Greyscale
 (para. 0050), which is the same as the recited PFPE with a, b, c, d, corresponding to recited indices c, d, e, and f, respectively. In a specific embodiment, indices a and b (corresponding to c and d as recited) are 0 to 30, c and d (corresponding to recited e and f) are 1 to 200, the sum of a-d (corresponding to c-f) are preferably 10 to 200 (para. 0052). Moreover, a preferred ratio c/d (corresponding to e/f) is 0.2 to 0.9 (para. 0053), so as to maximize friction durability, slip, and stability.
	As such, it would be an obvious modification of Mitsuhashi A, having indices k, l, m, and n in the recited values which are preferred values of Mitsuhashi A, using a –CONR34- as X and C1-C6 alkylene as –RdY- as taught by Mitsuhashi to be preferred linking moieties of the compound, further using the PFPE group with e/f in the recited ratio so as to maximize friction durability, slip, and stability, all as taught by Mitsuhashi A.
	As to claim 5, Mitsuhashi A teaches embodiments having alpha and beta both 1 (para. 0059).
	As to claims 9 and 10, Z’ is dependent on the presence of Ra in formula 1a, which is optional. Mitsuhashi A teaches l as preferably 3 (para. 0123), which compounds would meet claim 7 because Ra is not present.
nR63-n (para. 0031), where Y is a divalent organic group, preferably C1-6 alkylene group (para. 0108), which includes the recited definition of –Rd-Y- in the recited formula. Furthermore, the examples of Mitsuhashi A include examples using a trimethylene linkage to the silane group (see, e.g., para. 0206), so the use of C1-3 alkylene group is an obvious variation on the formula of Mitsuhashi A.
	As to claim 12, Mitsuhashi A teaches that Rf is preferably a perfluoroalkyl group of 1-16 carbon atoms (para. 0048).
	As to claim 17, Mitsuhashi A teaches the recited range for the Rf-PFPE group (paras. 0125, 0126). 
	As to claim 18, Mitsuhashi A teaches the recited number average molecular weight within the recited range (para. 0126).
	As to claim 19, Mitsuhashi A teaches using the compound as a surface treating agent (para. 0219).
As to claim 20, Mitsuhashi A teaches the surface treating agent may also include fluorine containing oil, silicone oil, or a catalyst (para. 0136), and as such, the recited further components are obvious over Mitsuhashi A.
	As to claims 21-27, Mitsuhashi A teaches the same fluorine oil formula (3) as recited by claim 21 may be used (para. 0137-0138). Mitsuhashi A teaches the same fluorine oils (3a) and (3b) as recited by claim 22 (paras. 0140-0141). Mitsuhashi A teaches the fluorine oil (3b) is preferred (para. 0144) as required by claim 23. Mitsuhashi A teaches the recited ratio of formula 1a to 1b to formula 3b is in the recited ratio required by claim 24 (para. 0145). Mitsuhashi A teaches the recited Mn of formula 3a (para. 0148) required by claim 25, where average molecular weight refers to number average molecular weight (para. 0126). Mitsuhashi A teaches the recited Mn ranges for formula 3b (para. 0149) required by claims 26 and 27, where average molecular weight refers to number average molecular weight (para. 
	As to claim 28, Mitsuhashi A teaches coating the agent using solvent (para. 0172, 0207).
	As to claim 29, Mitsuhashi A teaches the coating is antifouling and water repellent (para. 0185), thus the composition is useful as antifouling or waterproof coating agent.
	As to claim 30, Mitsuhashi A teaches vacuum deposition (para. 0146, 0208).
As to claim 31, Mitsuhashi A teaches forming the surface treatment agent in a pellet (para. 0159), and as such, the specific end use of the surface treatment agent of Mitsuhashi A would be obvious to a person of ordinary skill in the art.
As to claims 32, Mitsuhashi A teaches coating on the surface of a base material to form an article (para. 0185, 0208).
As to claims 33-34, while not exemplified, Mitsuhashi A teaches coating on the surface of a base material to form an article (para. 0185, 0208), in particular an optical display (paras. 0186-0187) as required by claims 33 and 34, and therefore such use is obvious over Mitsuhashi A.
	
Claim(s) 1, 4, 5, 9-12, 17-22, 25-30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/038830 A1 (“Hoshino”) in view of WO 2016/084746 A1 (“Mitsuhashi D”).
The citations to Hoshino are to US 2018/0148606, the US continuation of the PCT application which is presumed to be a faithful English version.
The applied reference WO 2016/084746 A1 has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(1). This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 
The references to Mitsuhashi D are to the US national stage publication US 2017/0342210.
	As to claims 1, 4-5, 11, and 12, Hoshino teaches a perfluoropolyether silane of the general formula 
	
    PNG
    media_image3.png
    32
    177
    media_image3.png
    Greyscale

(paras. 0012-0026), which defines generally a perfluoroalkyl group coupled to a perfluoropolyether group with an organic bridging group to a carbon atom connected to 3 hydrolyzable silane groups. As such, this is the general format of recited formula 1a. To illustrate how Hoshino teaches specific recited details of claim 1, Ex. 16-3 of Hoshino teaches synthesis of the compound 

    PNG
    media_image4.png
    50
    253
    media_image4.png
    Greyscale
(paras. 0510-0514). This compound meets recited formula 1a where Rf is a perfluorinated alkyl group having 3 atoms as required by claims 1 and 12, meets the definition of PFPE where a-d are 0, and the sum of a-f is 44, X is a divalent organic group –C(O)-NH-CH2- (which also meets the formula of claim 4 where R51 and R52 are single bond and R4 is H), alpha and beta are 1 (as required by claims 1 and 5), k and m are 0, l is 3 as required by claim 1, such that each Rb meets the formula with Rd being a C3 alkylene group, Y being a single bond, such that –RdY- is a C3 alkylene group as required by claim 11, each n is 3, each R5 is a methoxy, thus hydrolyzable group. The remainder of the recited variables are optional.
Hoshino does not exemplify the recited e/f ratio in any PFPE group, where the PFPE ratio in the examples is 1.0; however, Mitsuhashi D teaches perfluoropolyether group containing silane compounds having structures similar to the recited compounds (abstract) for use in water repellency and antifouling layers. The compounds have a PFPE group corresponding to the recited formula in para. 0012, where a 
	As to claim 9, Z’ is optional and contingent on the existence of Ra groups. Since Example 16-3 teaches k is 0, Example 16-3 meets the claim.
As to claim 10, the groups Rb in Ex 16-3 can also be characterized as each Rd being a C1 or C2 alkylene group, and each Y being a C1 or C2 alkylene group, such that –Rd-Y- is a C3 alkylene group. Z’ is optional and contingent on the existence of Ra groups. Since Example 16-3 teaches k is 0, Example 16-3 meets the claim.
	As to claim 17, Hoshino does not state the Mn of the Rf-PFPE portion of the compound. However, Hoshino reports the Mn of the whole compound of 5400 (para. 0455), where it can be calculated, by removing the end unit, that the Mn of the RfPFPE moiety is approximately 4860, which is within the recited range.
	As to claim 18, Hoshino teaches a Mn of 5400 (para. 0455), within the recited range.
	As to claim 19, Hoshino teaches a surface layer, thus surface treatment (para. 0054).
As to claims 20-22 and 25-27, the discussion of Hoshino with respect to claim 19 is incorporated by reference.
Hoshino teaches that the composition using the compound includes additional fluoroether (fluorine containing oil) compounds (para. 0186), including compound (3) which is composed of 
	As to claim 28, Hoshino teaches use of the compound in a solvent, exemplified at para. 0552. 
As to claim 29, Hoshino teaches that the coating is water repellent (waterproofing) (para. 0053).
	As to claim 30, Hoshino teaches the coating is vacuum deposited (para. 0551).
	As to claim 32, Hoshino teaches an article having a substrate (base layer) and a layer of the compound (para. 0253).
	As to claims 33 and 34, Hoshino teaches that the use of the coating can be used on a display, an optical device (para. 0257), and as such, the recited uses are obvious over the teaching of Hoshino.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/038830 A1 (“Hoshino”) in view of WO 2016/084746 A1 (“Mitsuhashi D”) as applied to claim 20, further in view of WO 2015/166760 (“Mitsuhashi C”).
The references to Mitsuhashi C are to US 2017/044315 A1, which is a US national stage of the PCT application.
Hoshino teaches additional fluoroether (fluorine containing oil) including compound (3) which is composed of fluoroalkylene oxide units with perfluoroalkyl groups at the ends (para. 0217), but does not teach the specific formula (3b) as recited. Mitsuhashi C teaches silane compounds containing perfluoropolyether groups and their use in surface treating agents (abstract), the general formula of .

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/038830 A1 (“Hoshino”) in view of WO 2016/084746 A1 (“Mitsuhashi D”) as applied to claim 19, further in view of WO 2015/166760 (“Mitsuhashi C”).
The references to Mitsuhashi C are to US 2017/044315 A1, which is a US national stage of the PCT application.
As to claim 31, the discussion of Hoshino with respect to claim 19 is incorporated by reference. Hoshino teaches vacuum deposition (para. 0551), but does not teach a pellet of the surface treatment agent. Mitsuhashi C teaches surface treatment agents containing perfluoropolyether silane compounds, and teaches that impregnating pellets is a method used in vacuum deposition of such coating agents (para. 0110), and as such impregnating a pellet with the surface treatment agent of Hoshino is an obvious modification of the deposition process.

Double Patenting
Claims 1, 4, 9-12, and 18-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5-20 of copending Application No. 16/561,827 in view of WO 2016/084746 A1 (“Mitsuhashi D”). 

Copending claim 5 recites the average molecular weight required by claim 18. Copending claim 6 recites the surface treating agent of claim 19. Copending claim 7 recites additional components required by claim 20. Copending claims 8 and 9 recite the compounds required by claims 21-22. Copending claim 10 recites a ratio of the compounds 1a or 1b to 3b in the range required by claims 23 and 24. Copending claims 11-13 recite the molecular weights required by claims 25-27. Copending claim 14 recites the solvent of claim 28. Copending claim 15 recites the uses required by claim 29. Copending claim 16 recites the vacuum deposition of claim 30. Copending claim 17 recites the pellet of claim 31. Copending claims 18-20 recite the articles required by claims 32-34. As such, the copending claims suggest the recited compounds and compositions of claims 1-13 and 18-34 because the copending claims include the claimed compounds.
Copending claim 1 recites a definition of PFPE similar to that of claim 1, with indices a-d corresponding to recited indices e-f. Copending claim 1 also recites the same corresponding sum of a, b, c, and d. However, copending claim 1 differs in that it does not specifically recite the amounts of a, b, c, d, and c/d (corresponding to c, d, e, f, and e/f) as recited. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s terminal disclaimer has overcome the obviousness type double patenting rejections over US 10,450,413.
Applicant’s common ownership statements at remarks, pp. 16-17, have overcome the rejections over WO 2018/131656 A1 (“Mitsuhashi E”) and WO 2018/168973 A1 (“Mitsuhashi F”) under 35 USC 102(b)(2)(C).
Applicant's arguments filed 7 July 2021 have been fully considered but they are not persuasive. In particular, applicant argues against the rejections over Mitsuhashi A and Hoshino in view of . 
	Moreover, both Mitsuhashi A and Mitsuhashi D teach the utility of the recited ratio for slip property and friction durability. While the aforementioned references do not provide values of the chemical resistance as outlined in the present application, the present application suggests that the artificial sweat (chemical) resistance results from the slip property. As such, this does not suggest an unexpected result that would render the suggestion of the prior art to the recited ratio nonobvious. Furthermore, to the extent that the resistance is improved, it is not shown that the results are better than the closest prior art examples taught by Mitsuhashi A and Hoshino.
Applicant's request for abeyance with respect to the obviousness-type double patenting rejection over copending App. Ser. No. 16/561,827 is acknowledged to the extent that applicant's lack of response to the cited rejection will not be treated as non-responsive. However, since the rejection is proper it will be maintained until such time as a proper response to it is filed or conditions appropriate for removal of the rejection are present. It is noted that the filing of a terminal disclaimer cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.” 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888.  The examiner can normally be reached on Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KREGG T BROOKS/Primary Examiner, Art Unit 1764